Citation Nr: 0428719	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  95-24 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to an increased rating for a service-
connected gastric ulcer, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
bilateral varicose veins, currently rated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for service-connected 
stress of the talo-metatarsal joint, secondary to pes planus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1979, and from March 1980 to September 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in May 2002 when it 
was remanded to the RO to afford the veteran a Travel Board 
hearing.  In January 2003, a personal hearing was held at the 
RO that was conducted by the undersigned Acting Board Member.  
In June 2003 the case was before the Board at which time it 
was remanded to the RO for additional development.

The sole issues remaining for consideration by the Board at 
this time are as indicated on the title page of this 
decision.  


FINDINGS OF FACT

1.  The gastric ulcer is manifested by continuous moderate 
manifestations, but no more. 

2.  The varicose veins are productive of no more than 
moderate disablement; and no more than intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.

3.  The stress of the talo-metatarsal joint, secondary to pes 
planus, is not productive of moderate acquired flatfoot or 
moderate foot injuries or nonunion or malunion of the tarsal 
or metatarsal bones.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for a 
gastric ulcer have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.114, 
Diagnostic Code 7305 (2004).

2.  The criteria for a rating in excess of 10 percent for 
bilateral varicose veins have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.104, Diagnostic Code 7120 (1997); Diagnostic Code 7120 
(2004).

3.  The criteria for a compensable rating for stress of the 
talo-metatarsal joint, secondary to pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.71, Diagnostic Codes 
5276, 5283, 5284 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini II)), the 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
February 1995, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when :a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error").  

In this case, regarding the issues of increased evaluations 
for a gastric ulcer, bilateral varicose veins, and stress of 
the talo-metatarsal joint, secondary to pes planus, a 
substantially complete application was initially received in 
April 1994.  The RO afforded the veteran notice and 
assistance under the VCAA in July 2003.  The veteran was also 
afforded VCAA notice in the November 2003 Supplemental 
Statement of the Case.  In this regard, the Board is certain 
that adequate notice requirements of the VCAA have been 
provided to the veteran considering Pelegrini. 

Regarding the veteran's several claims, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations, including 
the VCAA.  The veteran's service medical records are 
available, as are his VA clinical records.  In addition he 
has been afforded VA medical examinations for evaluation of 
his service connected gastric ulcer, bilateral varicose 
veins, and stress of the talo-metatarsal joint disorders.  
Development requested in the June 2003 Board remand has been 
accomplished.  It is noteworthy that the veteran has 
indicated that medical records from a treating physician he 
identified in the past are not available.  As a result, VA 
cannot obtain those records. Development requested by the 
Board in the June 2003 remand has been accomplished. Further, 
the discussions in the rating decisions and statements of the 
cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

I.  Gastric Ulcer

VA medical examination records from late 1994 show that the 
veteran's gastric ulcer was described as asymptomatic.  It 
was indicated that he used Zantac 150mg, and that he had had 
no weight loss.  Radiographic findings were compatible with 
old ulcer disease.

A gastroenterology examination performed for VA purposes in 
January 2000 shows that the veteran reported a history of 
epigastric pain since 1980, with current reflux symptoms. The 
diagnoses were: Epigastric pain. Occasionally with previous 
history of ulcer disease, asymptomatic at this time; chronic 
tobacco use.  An upper gastrointestinal series revealed a 
deformed duodenal bulb, most likely secondary to peptic ulcer 
disease; no evidence of acute ulcer.  

At a personal hearing held at the RO in October 2000, the 
veteran testified that he had stomach symptoms two to three 
times per week and that he had missed one day of work.  

A gastroenterology examination performed for VA purposes in 
January 2001 shows that the veteran reported epigastric pain 
or discomfort 5 to 6 times per week that lasted a couple of 
hours with occasional pyrosis.  Mild epigastric tenderness 
was reported. An upper endoscopy was performed.  The 
diagnoses were: 46 year old white male who has been having 
epigastric pain, morel likely than not due to gastritis; 
small sliding hiatal hernia, asymptomatic; chronic tobacco 
use.

A Travel Board hearing was held at the RO in January 2003 
that was conducted by  
the undersigned Acting Board Member.   The veteran testified 
that he took a maintenance dose of Ranitidine every day due 
to stomach upset and a hiatal hernia, that made him 
regurgitate.  He was unable to eat anything with spice or 
pepper or greasy food.  The veteran stated that his stomach 
disability had not impacted his ability to work much.  The 
veteran indicated that he had vomiting and diarrhea all the 
time, like constant.

A VA medical examination for digestive conditions was 
performed in October 2003.  It was reported that the veteran 
exhibited continuous moderate manifestations of his service 
connected gastric ulcer.  It was stated that he exhibited 
continuous moderate manifestations despite therapy, which was 
consisted of conventional Zantac 150 mg twice daily.  The 
veteran avoided certain food products and his weight had 
remained stable for 10 years.  The diagnostic impression 
indicated that the condition was digestive system, gastric 
ulcer, stable; no manifestations of anemia, weight loss, no 
manifestations of malnutrition, no operative procedures.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The veteran's gastric ulcer disease is currently evaluated as 
10 percent disabling for VA rating purposes by application of 
the Schedule for Rating Disabilities, 38 C.F.R. § 4.114, 
Diagnostic Code 7305, duodenal ulcer.  Diagnostic Code 7305 
provides a 60 percent rating for a severe condition; pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health; a 40 percent rating is 
warranted for the moderately severe condition; less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year; a 20 percent rating is warranted for the moderate 
condition; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations; a 10 percent evaluation 
is warranted for the mild condition; with recurring symptoms 
once or twice yearly.

A review of the clinical data shows that the veteran has a 
long history of ulcer symptoms. VA clinical records from 1994 
through 2000 describe the veteran's ulcer disorder as 
asymptomatic, with use of medication.  However, in 2001 
records show the veteran reported epigastric pain or 
discomfort 5 to 6 times per week.  Further, at the January 
2003 Travel Board hearing, the veteran testified that he had 
dietary restrictions and he reported constant diarrhea. The 
recent clinical data shows continued epigastric pain and 
reflux, which are symptoms not previously detailed in the 
clinical data.  While the veteran's weight has reportedly 
remained stable over time, in the October 2003 medical 
examination report it was emphasized more than once that the 
veteran had continuous moderate manifestations of his ulcer 
disease.  This clinical description of the veteran's service 
connected ulcer disorder is important in that it is 
synonymous with the criteria necessary for a 20 percent 
disability evaluation.  Considering its context, this 
clinical statement cannot be ignored.  In this regard, the 
Board finds that the veteran's disability picture 
approximates the criteria necessary for a higher disability 
evaluation.  38 C.F.R. §  4.7.  However, the overall evidence 
of record does not suggest or indicate gastric ulcer 
disability or impairment that equates to moderately severe 
duodenal ulcer disease.  

Based on a review of the entire evidentiary data of record, 
the Board concludes that the weight of the evidence is in 
favor of the veteran's claim, and a 20 percent disability 
evaluation for gastric ulcer disability is warranted. 

II.  Bilateral Varicose Veins

At a VA medical examination of veins and arteries in November 
1994, it was indicated that here was no evidence of the 
veteran's varicose veins.

During a VA medical examination for arteries and veins in 
January 2000, it was reported that the veteran had a history 
of varicose veins diagnosed in 1997.  The veteran complained 
of cramping in his feet or calves at night.  It was reported 
that he had to quit security work because he could not walk 
that much.  The physical examination revealed palpable and 
visible varicosities over both calves.  It was indicated that 
there was edema, stasis, pigmentation, eczema or ulceration.  
The diagnosis was varicose veins lower extremities, 
bilaterally.  Ultrasound testing revealed no evidence of deep 
venous thrombosis.  

At the October 2000 personal hearing at the RO, the veteran 
testified that he had pain if he walked any length of 
distance, and that, on a scale of 1 to 10, his pain ratio was 
a 10.  He stated that he purchased stockings or hosiery for 
leg cramping at night.  He indicated that the leg cramping 
occurred three or four times per week.  He elevated his legs 
by placing a pillow under them at night.  The veteran stated 
that he quit his security job because of his varicose veins 
and it required a lot of walking.  

At a December 2000 VA medical examination of the feet, it was 
indicated that the veteran had a history of varicose veins, 
and that he reported that the lower extremity condition did 
not inhibit his activities of work or recreation. The 
physical examination showed a few spider veins on the 
anterior lateral aspect of both mid feet, which were not 
tender and without skin defect.  The diagnosis was: Mild 
spider veins, involving both feet, no varicose veins.  

A VA medical examination was performed in January 2001.  The 
veteran complained of right leg pain with ambulation, and 
edema of the toes and feet after sitting long periods as a 
bus driver.  It was indicated that the veteran reported that 
"stopping to walk" and elevating his legs obtained relief.  
The physical examination revealed visible, nonpalapble, 
varicose veins of the anterior tibia and ankle.  It was 
indicated that there were no ulcers or edema on either leg.  
The diagnostic assessment was: Very likely peripheral 
vascular disease; varicose veins.  

In a February 2001 clinical entry located on the above 
medical report, it was indicated that the veteran had 
numbness and swelling of the right foot and ankle, with 
varicose veins and some claudication of the right leg.  The 
diagnosis was: Probable arteriosclerotic stenosis or 
occlusion, right ilial femoral arteries, claudication; 
varicose veins right leg, cause of edema.  Support hose was 
recommended. 
      
At the January 2003 Travel Board hearing, the veteran 
complained that his varicose veins were palpable and painful, 
and that his toes and ankles swelled.  He stated that at 
times he was unable to get his boots and sneakers on due to 
pain.  He testified that his pain was a 7 on a scale from 1 
to 10.  The veteran stated that he was only able to walk 50 
yards, and then his right leg arteries would be blocked.  

A VA medical examination of arteries and veins was performed 
in October 2003.  The examiner indicated that the veteran's 
claudication and resting leg pain were due to peripheral 
vascular disease, arteriosclerotic vascular disease and not 
varicose veins.  It was reported that the veteran was 
unemployed and on Social Security.  The veteran complained of 
some edema which was intermittent.  No edema was present on 
physical examination.  It was indicated that the veteran had 
been advised not to elevate his legs due to severe peripheral 
vascular disease, not varicose veins.  He had also been 
instructed not to wear compression stockings.  The physical 
examination revealed moderate varicose veins below the knees 
with bluish discoloration.  There was no stasis dermatitis or 
eczema associated with skin changes.  There was no peripheral 
edema.  The diagnosis was varicose veins, chronic stable, 
with intermittent edema by history.       
  
Analysis

The veteran is currently in receipt of a 10 percent 
disability evaluation for bilateral varicose veins under 38 
C.F.R. § 4.104, Diagnostic Code 7120.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating diseases 
of the arteries and veins.  This amendment was made effective 
as of January 12, 1998.  62 Fed. Reg. 65207-65224 (December 
11, 1997).  

Under the old regulations, 38 C.F.R. § 4.104, Code 7120, 
provides a noncompensable rating for mild varicose veins, 
with no symptoms. For moderate bilateral or unilateral 
varicose veins, with varicosities of superficial veins below 
the knee, and symptoms of pain or cramping on exercise, a 10 
percent rating is warranted.  With moderately severe varicose 
veins, involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 cm. in diameter, with symptoms of pain or cramping on 
exertion, and no involvement of deep circulation a 30 percent 
rating is warranted for bilateral involvement; a 50 percent 
evaluation is warranted for severe bilateral varicose veins 
involving the superficial veins above and below the knees 
with involvement of the long saphenous veins, varicosities 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, edema, and episodes of ulceration, but with no 
involvement of the deep circulation.  A 60 percent evaluation 
requires pronounced bilateral varicose veins with the 
findings of the severe condition described herein and 
additional secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.

Under the current Diagnostic Code 7120, effective January 12, 
1998, varicose veins, manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery warrants a 10 percent 
rating.  A 20 percent rating is warranted for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive, board-like edema with constant pain at 
rest.

The Board has reviewed the entire evidentiary record and 
concludes that the criteria for an increased evaluation for 
bilateral varicose veins have not been met under either the 
old or new criteria for Diagnostic Code 7120. 

The clinical data shows that the veteran has bilateral 
varicose veins of both lower extremities.  As reported in the 
October 2003 VA medical examination, the veteran's varicose 
veins are limited to below his knees.   Further, while edema 
of the lower extremities has been reported in the past, 
clinical findings also indicate that the veteran's lower 
extremity edema is intermittent.  At the October 2003 VA 
medical examination of the feet it was indicated that 
peripheral edema was not shown.  The medical evidence of 
record is also consistently absent for stasis pigmentation or 
eczema of the lower extremities.  In addition, in October 
2003 the VA examiner opined that the veteran's claudication 
and leg pain symptoms were attributable to peripheral 
vascular and arteriosclerotic vascular disease rather than 
the service-connected varicose veins.  The veteran has 
testified concerning his varicose vein complaints and 
symptoms at VA hearings in the past. Although an appellant 
may testify as to symptoms he perceives to be manifestations 
of disability, the question of whether a disability is 
present is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
such, the veteran's opinion in this regard is of limited 
probative value.

The Board finds that the weight of the evidence is against 
the veteran's claim, and his bilateral varicose vein 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. §  
4.7.  It is noted that the veteran has previously attributed 
ambulation difficulty requiring termination of his employment 
in the security field due to his service connected bilateral 
varicose vein disorder.  However, as previously indicated, 
the veteran's lower leg symptoms, specifically, pain and 
claudication, have been clinically attributed to non-service 
connected disabilities.  In this regard, this case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, requiring 
consideration on an extra-schedular basis.  38 C.F.R. 
§ 3.321(b).  An increased evaluation for bilateral varicose 
veins is not warranted. 

III.  Stress Talo-Metatarsal Joint Secondary to Pes Planus.

At a VA medical examination of the feet performed in November 
1994, it was reported that the veteran had asymptomatic 
bilateral pes planus.   

At a VA medical examination of the feet in January 2000, it 
was reported that the veteran had not worn arch supports for 
many years.  He complained of night cramps in his calves and 
feet and diffuse foot pain.  The examination revealed a 
normal gait and no abnormal wear on his shoes.  It was 
reported that the veteran had a Morton's foot with the second 
metatarsal and toe longer than the first.  There was no 
palpable enlargement of the talonavicular joints and the mid-
tarsal joint motion was normal.  Standing there was normal 
valgus.  

In a December 2000 VA medical examination of the feet, the 
veteran complained of aching pain in the lateral aspect of 
the ankles proximal foot, "dorsally" and "plantarward" after 
walking 75 yards in 5 minutes.  He also had numbness in the 
toes after walking.  The physical examination revealed a mild 
flatfoot deformity of both feet with some mild decrease in 
the arches.  X-rays of the feet were normal.  The diagnostic 
impression was: Mild flatfoot deformity involving the 
longitudinal arch of both feet and a supple foot without 
neurologic or mechanical deficit.  

At the January 2003 Travel Board hearing, the veteran 
testified that his feet hurt and that it was similar to his 
varicose veins, ankle and toe swelling.  The veteran stated 
that movement of his feet was limited, and his feet became 
more tired with use because he could not walk.  

A VA medical examination of the feet was performed in October 
2003.  The veteran complained of (foot) pain after walking 50 
yards or standing for greater than 10 minutes, and climbing 
stairs. Pain was greater on the right than the left, and was 
on the plantar surface.  Burning on the toes on the right was 
reported.  The veteran rated pain in his feet as 6 to 8 out 
of 10 and he did not use medication for the foot pain.  The 
physical examination revealed bilateral hammering of the 
third and fourth digits bilaterally.  There was no pain or 
crepitation of the toes, forefoot, or ankle.  It was 
indicated that the veteran walked with a limp subsequent to a 
left knee injury incurred in a recent fall from a ladder.  
Weight bearing revealed a mild pronation and the heels were 
everted bilaterally.  The examiner commented that the veteran 
did not appear to have a true flat foot deformity, although 
he had everted heels and slight forefoot and rear foot varus.  
It was indicated that X-rays of the feet revealed decreased 
bone density in the tarsal joints, and decreased joint space 
in the proximal and distal interphalangeal joints 
bilaterally.  The diagnostic impression was: Bilateral slight 
everted heels with slight forefoot and rear foot varus with 
normal range of motion of feet, toes, and ankles; bilateral 
hammertoes of the 3rd and 4th digits; pain and burning 
secondary to peripheral vascular disease.  

Analysis      
              
The veteran is currently in receipt of a noncompensable 
disability evaluation for stress of the talo-metatarsal 
joint, secondary to pes planus under, 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, acquired flatfoot.  

Pursuant to Diagnostic Code 5276, acquired flatfoot, a 
noncompensable rating is warranted for mild symptoms relieved 
by built-up shoe or arch support.  A 10 percent rating is 
warranted for moderate bilateral or unilateral pes planus 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of feet.  A 30 percent rating is 
warranted for severe bilateral pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities.  A 50 percent 
rating is warranted for pronounced bilateral pes planus; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

Another applicable provision is 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, for other foot injuries.   Moderate residuals of a 
foot injury warrant a 10 percent evaluation; moderately 
severe residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  With actual loss 
of use of the foot, it will be rated at 40 percent.  Also 
applicable for evaluation of the veteran's foot disorder is 
Diagnostic Code 5284, for other foot injuries.  A 10 percent 
disability evaluation requires moderate residuals of a foot 
injury.  Also Diagnostic Code 5283, contemplates malunion or 
nonunion of the tarsal or metatarsal bones.  Moderate 
malunion or nonunion of a tarsal or metatarsal joint requires 
a 10 percent rating; a 20 percent rating requires moderately-
severe malunion. 

The clinical evidence reveals the veteran's complaints of 
cramping and pain in the feet and toes upon extended 
ambulation.  Objectively clinical findings from the most 
recent VA medial examination of the feet in show slightly 
everted heels, along with rear foot and forefoot varus, and 
hammertoes.  X-rays of the feet show decreased tarsal bone 
density and decreased interphalangeal joint space.  However, 
the clinical evidence reveals normal range of motion of the 
feet, toes, and ankle joints.  There was no pain reported 
upon palpation or manipulation of the feet.  Further, it was 
opined by the examiner that the veteran did not appear to 
have a true flat foot deformity.  Based on the foregoing, the 
Board concludes that the stress of the talo-metatarsal joint, 
secondary to pes planus is not productive of moderate 
acquired flatfoot or moderate foot injuries or malunion or 
nonunion of the tarsal or metatarsal bones.

It must be noted that the service connected stress of the 
talo-metatarsal joint, contemplates a disability of joints of 
the feet, and Diagnostic Code 5283 involves disability of the 
tarsal or metatarsal bones involving the joints of the feet.  
Since this disability and applicable Diagnostic Code(s) 
probably contemplate the joints, the Board considers that 
this a situation in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 may be warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, 
though, there are no objective physical findings revealing 
pain on motion of the feet. In fact, medical information from 
the recent past indicated that mid-tarsal joint motion was 
normal.  In the October 2003 VA medical examination of the 
feet it was indicated there was no pain upon palpation of the 
forefoot.  The Board concludes that there is no persuasive 
evidence of additional functional loss so as to more nearly 
approximate the criteria for a compensable rating under any 
applicable Codes.  38 C.F.R. §§ 4.40, 4.45.

The Board has considered the veteran's lay testimony 
regarding his stress of the talo-metatarsal joint and feet 
symptoms.  However, this testimony is of limited probative 
value, as the veteran lacks the background to provide a 
competent medical opinion.  See Espiritu, supra.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  Additionally, this 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).   A compensable 
disability evaluation for stress of the talo-metatarsal joint 
is not warranted.  


ORDER


A 20 percent disability evaluation for a gastric ulcer is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

An increased evaluation for an increased rating for service-
connected bilateral varicose veins, currently rated as 10 
percent disabling, is denied.

A compensable rating for service-connected stress of the 
talo-metatarsal joint, secondary to pes planus, is denied.


	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



